Citation Nr: 1456168	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  09-32 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for chronic hepatitis B.

2.  Entitlement to service connection for residuals of colorectal cancer, to include as secondary to asbestos exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from May 1967 to November 1986.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in San Diego, California that, among other things, denied service connection for hepatitis B and colorectal cancer, to include as due to asbestos exposure.  

The case was remanded in January 2011 to schedule the Veteran for a hearing.  He was afforded a Travel Board hearing in October 2011 before the undersigned Veterans Law Judge sitting at San Diego, California.  The transcript is of record.  The Board remanded the case in February 2012 for further development.

Following review of the record, the issue of entitlement to service connection for colorectal cancer, to include as secondary to asbestosis exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Chronic hepatitis B was not shown in service and was first clinically indicated many years after discharge from active duty.

2.  There is no competent evidence of record that chronic hepatitis B is related to service.


CONCLUSION OF LAW

Chronic hepatitis B was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts and has presented testimony to the effect that he has hepatitis B that is more than likely than not of service onset for which service connection should be granted.  In a statement dated in April 2007, the he related that he had hepatitis B secondary to a contaminated blood transfusion while undergoing an operation for appendicitis in service.  He maintains that he donated blood prior to service and that hepatitis B was not detected.   The Veteran testified on personal hearing in October 2011 that when his appendix ruptured in 1968, he developed blood poisoning and surgery was immediately performed.  He stated that he was hospitalized for a month and was told he was given a blood transfusion  

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claim.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Voluminous clinical records in support of the claim have been requested and associated with the claims folder.  The Veteran presented testimony on personal hearing.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when one is necessary to make a decision on a claim. See McLendon v. Nicholson, 20 Vet.App. 79 (2006).  The Veteran has not been afforded VA examination with respect to the claim of entitlement to service connection for hepatitis B.  This is because the Board finds that the requirements for an examination are not met.  Active service clinical records do not reflect that the appellant had any complaints or diagnoses referable to the claimed disability, nor is there any competent nexus to service.  The Board is therefore of the opinion that the evidence on file is adequate to render a decision on the claim and that a VA examination is unnecessary.

The Board also finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim of entitlement to service connection for hepatitis B is ready to be considered on the merits.

Pertinent Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2014).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt is resolved in favor of the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014).


Factual Background and Legal Analysis

The facts of this case may be briefly stated.  Extensive service treatment records reflect that the appellant was admitted in April 1968 with a ruptured appendix.  An emergency appendectomy and drainage of the abdominal cavity were performed.  The abdominal wound which was left open to heal.  It was recorded that he had blood loss of less than 50 ccs (cubic centimeters).  No blood transfusion was noted.  The Veteran was discharged to duty as "well" in mid May 1968.  On examination in October 1986 prior to retirement from service, he denied having jaundice or hepatitis.  There were multiple examinations conducted over the years he was in service.  At no time were there any findings or indications of hepatitis.

The record reflects that post service, the Veteran developed rectal cancer and that prior to surgery in June 2001, a letter from Kaiser Permanente San Diego Blood Donor Center was sent to his doctor in May 2001 stating that "Your patient donated autologous blood on 05/18/01.  Tests on the unit of blood show a positive Hepatitis B Surface Antigen (HBsAg)."  The appellant was referred for gastroenterology consultation in this regard in August 2001 where he denied a history of hepatitis.  He provided history to the effect that he had undergone blood transfusion around 1968 during surgery at a military hospital in New Mexico.  It was noted at the time that the Veteran's wife was hepatitis B positive and that there was no risk that she would get any further hepatitis B infection from him.  A diagnosis of chronic hepatitis B was provided.  The Veteran continues to receive treatment and follow-up in this regard.   

A claim of entitlement to service connection for hepatitis B was received in April 2007.  

The record reflects that although the Veteran states and has presented testimony to the effect that hepatitis B could not other than attributable to service, the record documents that this disease was not diagnosed until 2003, almost a decade after  retirement from active duty.  He avers that he was given contaminated blood in a blood transfusion during an appendectomy in 1968.  However, extensive records pertaining to that event indicate that he lost no more than 50 ccs of blood (approximately 1.7 ounces) and did not require a blood transfusion.  

The Board recognizes that a layperson is competent to describe what comes to him through the senses. See Layno v. Brown, 6 Vet. App. 465 (1994).  However, given that there is no evidence of blood transfusion or treatment of hepatitis in service, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to onset of or mode of transmission of hepatitis B in this instance. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, the evidence fails to demonstrate a competent nexus between current hepatitis B and service.

The Veteran has presented no competent evidence linking hepatitis B to active duty, nor has he identified any competent source for his opinion linking the disease to service or any incident thereof.  In fact, in a December 2008 statement, although completely ruling out that he had been exposed after leaving the service, he stated that he did not have any proof that he had been exposed to hepatitis B in the military.  As such, his opinion concerning the etiology of hepatitis B has little probative evidentiary value.  There is no evidence in the claims folder to substantiate the appellant's contentions except for his own statements and testimony that he contracted hepatitis B coincident to service that are not deemed to be probative.  As such, service connection is not warranted.

In summary, the Board concludes that there is no reliable and/or probative evidence demonstrating that the Veteran has hepatitis B related to service or to any incident therein.  For the foregoing reasons, the preponderance of the evidence is against the claim and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for chronic hepatitis B is denied.



REMAND

The Board is of the opinion that further assistance to the Veteran is required in order to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A (West 2014) pertaining to the issue of entitlement to service connection for colorectal cancer.

Review of the record discloses that colorectal cancer was diagnosed in 2000 for which the appellant underwent surgery in June 2001.  The record reflects that when this case was remanded in February 2012, the RO was instructed to afford him a VA examination to determine whether colorectal cancer was related to service, to include asbestos exposure therein.  The examiner was requested to provide an opinion as to whether it is at least as likely as not that the Veteran's colorectal cancer was related to service, including any asbestos exposure therein and provide rationale for the opinion given.

A VA intestinal surgery examination was performed in September 2014.  The Board observes, however, that although the examiner provided detailed rationale relative to colorectal cancer and asbestos exposure during service, no opinion was furnished as to whether colorectal cancer was otherwise of service onset.  As such, the examination report is partially inadequate for rating purposes and further development is indicated.

It is unfortunate that this case has to be remanded again.  However, the Board would be remiss in its duty to assist the claimant by not obtaining an adequate VA examination report.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions and imposes upon VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has stated that if the Board proceeds with disposition of an appeal and the remand orders have not been complied with the Board errs in failing to ensure compliance. Id.


Accordingly, the case is REMANDED for the following actions:

1.  Refer the electronic claims folders to the same VA examiner (or another one if that one is not available) who examined the Veteran in September 2014 for a supplementary opinion as set forth below.

2.  The examiner should review the electronic claims files, in particular the service treatment records, and provide an opinion as to whether it is at least as likely as not (i.e., a fifty percent probability or better) the Veteran's colorectal cancer is otherwise related to service or an incident thereof.  The examination report must include a well-reasoned rationale for the opinion and conclusion reached. 

3.  The RO should ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction. See Stegall.

4.  After taking any further development deemed appropriate, re-adjudicate the remaining issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


